






AMENDMENT NO. 7, dated as of March 28, 2016 (this “Amendment”), among LOGAN’S
ROADHOUSE, INC., a Tennessee corporation (the “Borrower”), LRI HOLDINGS, INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantors listed on the
signature pages hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
the Lenders listed on the signature pages hereto, to the CREDIT AGREEMENT, dated
as of October 4, 2010, as amended, supplemented, amended and restated or
otherwise modified from time to time (the “Credit Agreement”) among the
Borrower, Holdings, each lender from time to time party thereto (collectively,
the “Lenders” and, individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and the other financial institutions party thereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
WHEREAS, Section 10.1 of the Credit Agreement permits certain amendments to the
Credit Agreement to be effected from time to time with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party
thereto;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.
Amendments.

As of the Amendment No. 7 Effective Date (as defined below), the Credit
Agreement shall be amended as follows:
(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions:
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.


“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.


“Unrestricted Cash”: at any date of determination, the aggregate amount of cash
and Cash Equivalents of the Loan Parties not subject to any contractual
restriction (other than a contractual




--------------------------------------------------------------------------------




restriction imposed by the Loan Documents) on the application thereof and not
subject to any Lien (other than (i) Liens created by the Loan Documents, (ii)
subject to the Intercreditor Agreement, Liens securing the Senior Secured Notes,
the New Senior Secured Notes and any Permitted Refinancing Debt in respect
thereof and (iii) Liens permitted by Section 7.1(i)).


“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)The definition of “Consolidated First Lien Leverage Ratio” in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety.
(c)The definition of “Consolidated Total First Lien Debt” in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety.
(d)The definition of “Covenant Compliance Period” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety.
(e)The definition of “Defaulting Lender” in Section 1.1 of the Credit Agreement
is hereby amended by (i) removing the word “or” before clause (d) thereof, (ii)
removing the “.” from the end of clause (d) thereof and substituting in lieu
thereof the text “, or ” and (iii) inserting the following new clause (e):
“(e) has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action.”
(f)The definition of “Permitted Refinancing Debt” in Section 1.1 of the Credit
Agreement is hereby amended by (i) replacing the text “7.17” with “7.17(b)” in
clause (h) thereof and (ii) deleting the text “(whether or not a Covenant
Compliance Period is in effect), as of the most recently ended fiscal period for
which financial statements were delivered pursuant to Sections 6.1(a)or 6.1(b),”
from clause (h) thereof.
(g)Section 2.16 of the Credit Agreement is hereby amended by:
(i) inserting the text “Form W-8BEN-E,” immediately after the text “Form
W-8BEN,” in clause (e) thereof;
(ii) inserting the following sentence as a new sentence after the end of clause
(iii) of clause (e) thereof:
“If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of
foregoing sentence, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.”
(iii) redesignating clause (f) thereof as clause (g), redesignating clause (g)
thereof as clause (h) and inserting the following new clause (f):
“(f)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Amendment No. 4 Effective Date, the Borrower and the
Administrative Agent shall treat




--------------------------------------------------------------------------------




(and the Lenders hereby authorize the Administrative Agent to treat) the
Obligations as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).”
(h)Section 4 of the Credit Agreement is hereby amended by adding the following
new Section 4.25:
“4.25    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.”
(i)Section 5.2 of the Credit Agreement is hereby amended by deleting clause (c)
thereof in its entirety and substituting in lieu thereof the text “[Reserved]”.
(j)Section 6.1 of the Credit Agreement is hereby amended by deleting the
following text from clause (a) thereof: ““going concern” or like qualification
or exception, or”.
(k)Section 6.2 of the Credit Agreement is hereby amended by:
(i) deleting the word “and” at the end of clause (h) thereof;
(ii) deleting the text “as well as the Borrower’s 13-week liquidity forecast”
from clause (i) thereof;
(iii) deleting the “.” at the end of clause (i) thereof and substituting in lieu
thereof the text “;”;
(iv) inserting the following new clause (j):
“as soon as available, but in any event not later than three Business Days after
the end of every second fiscal week of the Borrower, the Borrower’s 26-week
liquidity forecast, as customarily prepared by the Borrower for its internal
use; and”
(v) inserting the following new clause (k):
“as soon as available, but in any event not later than three Business Days after
the end of each fiscal week of the Borrower, documentation reasonably
satisfactory to the Administrative Agent evidencing compliance with the
financial covenant set forth in Section 7.17(b).”
(l)Section 7.6 of the Credit Agreement is hereby amended by replacing clause
(v)(2)(x) of clause (g) thereof in its entirety with the text “(x) the Borrower
shall be in compliance with the financial covenant set forth in Section 7.17(b)
as of the most recently ended fiscal week and”.
(m)Section 7.16 of the Credit Agreement is hereby amended by replacing the
second to last row of the chart therein in full with the following:
December 28, 2016
$15,000,000



(n)Section 7.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“7.17    Financial Covenants.
(a)    Minimum EBITDA. Permit Consolidated EBITDA as of the last day of any
period of twelve consecutive fiscal months of the Borrower ending with any
fiscal month set forth below to be less than the amount set forth below opposite
such fiscal month:




--------------------------------------------------------------------------------




Each Fiscal Month Ending
Minimum Consolidated EBITDA
February 24, 2016
$17,500,000
March 30, 2016
$17,500,000
April 27, 2016
$17,500,000
May 25, 2016
$19,000,000
June 29, 2016
$22,000,000
July 27, 2016
$24,000,000
August 24, 2016
$26,000,000
September 28, 2016
$26,500,000
October 26, 2016
$30,000,000
November 23, 2016
$31,000,000
December 28, 2016
$32,000,000
December 29, 2016 through the
Revolving Termination Date
$32,000,000



For purposes of determining Consolidated EBITDA under this Section 7.17(a), pro
forma effect shall be given to each component as set forth in the last sentence
of the definition of “Consolidated EBITDA,” including the 10% limitation set
forth in the proviso thereto, and the pro forma calculations will be determined
in good faith by a responsible financial or accounting officer of the Borrower
(including pro forma expense and cost reductions calculated on a basis
consistent with Regulation S-X under the Securities Act) and evidenced by an
Officer’s Certificate setting forth the basis of such calculations.


(b)    Minimum Liquidity. Permit the sum of Unrestricted Cash and the aggregate
amount of the unused Revolving Commitments to be less than $8,000,000 as at the
end of each fiscal week.”
(o)Section 10 of the Credit Agreement is hereby amended by adding the following
new Section 10.19:
“10.19.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to Write-Down and Conversion Powers and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers to any such
liabilities arising hereunder which may be payable to it by any party hereto
that is an EEA Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or




--------------------------------------------------------------------------------




(iii)     the variation of the terms of such liability in connection with the
exercise of Write-Down and Conversion Powers.”
Section 2.
Representations and Warranties.

Each of Holdings and the Borrower represents and warrants to the Lenders as of
the Amendment No. 7 Effective Date (as defined below) that:
(a)Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the Amendment No. 7 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct as of such
earlier date).
(b)No Default or Event of Default has occurred and is continuing.
Section 3.
Conditions to Effectiveness.

This Amendment shall become effective as of the date first written above (the
“Amendment No. 7 Effective Date”) only upon satisfaction in full of the
following conditions precedent:
(a)the Administrative Agent (or its counsel) shall have received from (i) each
Lender and (ii) each of the other parties hereto, a counterpart of this
Amendment signed on their behalf;
(b)the Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel);
(c)each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Amendment No. 7 Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct as of
such earlier date); and
(d)no Default or Event of Default has occurred and is continuing.
The Administrative Agent will confirm to the Borrower the completion of the
condition set forth in clause (a)(i) of this Section 3.
Section 4.
Counterparts.

This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Amendment by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Amendment signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.
Section 5.
Applicable Law.

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
Section 6.
Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.
[Signature pages follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
LOGAN’S ROADHOUSE, INC.
By: /s/ Samuel N. Borgese         
Name: Samuel N. Borgese    
Title: President and Chief Executive Officer    


LRI HOLDINGS, INC.
By:
/s/ Samuel N. Borgese         

Name: Samuel N. Borgese        
Title: President and Chief Executive Officer
LOGAN’S ROADHOUSE OF KANSAS, INC.
By:
/s/ Samuel N. Borgese         

Name: Samuel N. Borgese    
Title: President and Chief Executive Officer
LOGAN’S ROADHOUSE OF TEXAS, INC.
By:
/s/ Samuel N. Borgese         

Name: Samuel N. Borgese        
Title: President
    




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Swingline Lender and as a
Lender
By:
/s/ Douglas A. Kravitz         

Name: Douglas A. Kravitz    
Title: Executive Director
    






--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:
/s/ Didier Siffer         

Name: Didier Siffer    
Title: Authorized Signatory
By:
/s/ Laura Katherine Schembri         

Name: Laura Katherine Schembri    
Title: Authorized Signatory








